Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to 62/613,993 filed on January 5, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on July 19, 2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moma et al. (US Pub. 2016/0183728) (cited by applicant).
Regarding claim 1, Moma et al. discloses a system and method for dispensing, slicing, buttering, and toasting bread, comprising: a bun feeder (210) configured to receive a pre-sliced  bun (BUNS)  having a plurality of portions (buns crown and bun heel) and move the pre-sliced bun along a first feed path; an obstruction (312/314) arranged relative to the first feed path, the obstruction configured to engage at least one portion of the plurality of portions of the pre-sliced bun; and an actuator (311) that operates to selectively engage at least one portion of the plurality of portions of the pre-sliced bun against the obstruction (312/314) to separate the at least one portion of the pre-sliced bun and transfer the at least one portion to a second path (Fig. 5a-5c and 7- 8).
Regarding claim 2, Moma et al. discloses the bun feeder (210) is a ramp that moves the pre-sliced bun along the first feed path by gravity (Fig. 5a-5c).
Regarding claims 7-13, Moma et al. discloses the obstruction (312/313) is a partition configured to engage at least one portion of the plurality of portions while permitting another at least one portion of the plurality of portions to pass beyond the partition (Fig. 7-8).
Regarding claim 17, Moma et al. discloses a holding cabinet (120) connected to the bun feeder (210), the holding cabinet (120) configured to maintain the pre-sliced bins in a controlled environment and selectively position the pre-sliced buns on the bun feeder (Fig. 1-8).
Regarding claim 18, Moma et al. discloses a toaster (320) arranged relative to the first feed path and the second feed path, and the toaster include different toasting arrangements in alignment with the first feed path and the second feed path (Fig. 8).
Regarding claim 19, Moma et al. discloses the toaster comprises a separation plate (327/327B) to engage separated crown and heel portions and direct separated crown and heel position into associated toasted paths within the toaster (Fig. 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moma et al. (US Pub. 2016/0183728) in view of Terragnoli (US Pat. 4,677,888) (cited by applicant).
Regarding claim 3, Moma et al. discloses substantially all features of the claimed invention as set forth above including the bun feeder (210) except the bun feeder is a conveyor operable in an advancing direction to move the pre-sliced bun along the first path.  Terragnoli discloses the bun feeder is a conveyor (56/58) operable in an advancing direction to move the muffin bun along the first path (Fig. 1; Col. 5, Lines 15-26, Lines 37-49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Moma et al., the bun feeder is a conveyor operable in an advancing direction to move the pre-sliced bun along the first path, as taught by Terragnoli, for the purpose of providing a conveyor for feeding the muffin/buns.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moma et al. (US Pub. 2016/0183728) in view of Verklan (US Pub. 2002/0059859) (new cited).
Regarding claims 4-5, Moma et al. discloses substantially all features of the claimed invention as set forth above including the obstruction (312/314) except the obstruction is a restrictor arranged to laterally constrain a portion of the first feed path and thee actuator comprises a roller.  Verklan discloses the obstruction (22) is a restrictor arranged to laterally constrain a portion of the first feed path and thee actuator comprises a roller (20) (Fig. 2-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Moma et al., . 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moma et al. (US Pub. 2016/0183728).
Regarding claim 20, Moma et al. discloses substantially all features of the claimed invention as set forth above including the pre-sliced is a club bun and the plurality of portions comprises a heel and a crown except a blub portion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Moma et al., the plurality of portions including a club portion, for the purpose of suitable to the user application to have a sandwich that has a club portion.
Allowable Subject Matter
Claims 6 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Miller (US Pat. 4,530,276) disclose a contact toaster.  Stuck (US Pat. 5,673,610) discloses an apparatus for vonveyorized toasting of breads and like food items.  Stuck (US Pat. 6,223,650) discloses an apparatus for vonveyorized toasting of breads and like food items.  Ewald et al. (US Pub. 2011/0256286) discloses a steam and platen toasting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG D. NGUYEN
Primary Examiner
Art Unit 3761